DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 9 and 13-14 are objected to because of the following informalities:  
Claim 9, line 3, “the form” should be “a form”.
Claim 13, line 3, “the form” should be “a form”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 10-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “the periodic signal" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 is also considered to be indefinite because it is unclear whether or not “the periodic signal from the converted digital signal” (last line) is the same as the “periodic signal at a second frequency” (claim 10, line 7).
Claim 14 is considered to be indefinite because it is unclear whether “the periodic signal” (line 11) is the “periodic signal at a second frequency” (claim 10, line 7) or “the periodic signal from the converted digital signal” (claim 10, last line).
Claim 16 recites the limitation "the sensed input analog signal" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-8 are allowed.
Claim 9 is allowable over the prior art of record; however, it is found to be objectionable for the reason specified above.
Claims 10-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
a.	Independent claim 1 is allowable over the prior art of record because the prior art of record does not teach or suggest: “a feedback circuit coupled between the converter output node of the ADC and a control input of the conditioning circuit, the feedback circuit comprising a band-pass filter configured to selectively detect a periodic 
b.	Independent claim 10 is allowable over the prior art of record because the prior art of record does not teach or suggest: “a feedback circuit coupled between the converter output node of the ADC and a control input of the conditioning circuit, the feedback circuit comprising a band-pass filter configured to selectively detect a periodic signal at the second frequency, the feedback circuit being configured to act on the conditioning circuit to counter variations of the periodic signal at the second frequency, and a low-pass filter coupled to the converter output node of the ADC and having a low-pass cut-off frequency lower than the second frequency, the low-pass filter configured to filter out the periodic signal from the converted digital signal to generate the output digital signal” as set forth in the claimed combination.
c.	Independent claim 16 is allowable over the prior art of record because the prior art of record does not teach or suggest: “selectively detecting a periodic signal at a second frequency higher than the first frequency using a feedback circuit; acting on the conditioning circuit to counter variations of the periodic signal at the second frequency; 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tong et al. (US Pat. Pub. No. US 2019/0140653 A1) discloses a system comprising: a signal generator; a voltage controlled oscillator; and a feedback circuit including a bandpass filter and a DDS.
Maker et al. (US Pat. Pub. No. US 2020/0295525 A1) discloses a laser system comprising: a laser source; a pulse generator; and a phase-lock feedback loop.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
June 11, 2021